
	

115 HR 4830 : Servicemembers Improved Transition through Reforms for Ensuring Progress Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4830
		IN THE SENATE OF THE UNITED STATES
		May 22, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for the disapproval of any course of education
			 for purposes of the educational assistance programs of the Department of
			 Veterans Affairs unless the educational institution providing the course
			 permits individuals to attend or participate in courses pending payment by
			 Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Servicemembers Improved Transition through Reforms for Ensuring Progress Act or the SIT-REP Act. 2.Disapproval for purposes of educational assistance programs of Department of Veterans Affairs of certain courses of education that do not permit individuals to attend or participate in courses pending paymentSection 3679 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(e)
 (1)Notwithstanding any other provision of this chapter, beginning on August 1, 2018, a State approving agency, or the Secretary when acting in the role of the State approving agency, shall disapprove a course of education provided by an educational institution unless the educational institution has adopted the following policies:
 (A)A policy that permits any covered individual to attend or participate in the course of education during the period beginning on the date on which the individual provides to the educational institution a certificate of eligibility for entitlement to educational assistance under chapter 31 or 33 of this title and ending on the earlier of the following dates:
 (i)The date on which the Secretary provides payment for such course of education to such institution. (ii)The date that is 90 days after the date on which the individual provides to the educational institution such certificate of eligibility.
 (B)A policy that ensures that the educational institution will not impose any penalty, including the assessment of late fees, the denial of access to classes, libraries, or other institutional facilities, or the requirement that a covered individual borrow additional funds, on any covered individual because of the individual’s inability to meet his or her financial obligations to the institution as a result of the delayed disbursement of any payment to be provided by the Secretary.
 (2)For purposes of this subsection, a covered individual is any individual who is entitled to educational assistance under chapter 31 or 33 of this title.
 (3)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.. 3.Clarification regarding applicability of authority to use educational assistance to pursue independent study programs at certain educational institutions that are not institutions of higher learningThe section heading for section 302 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) is amended to read as follows (and the table of contents for such Act is conformed accordingly):
			
				302.Authorization for use of educational assistance under any of the educational assistance programs of
			 the Department of Veterans Affairs to pursue independent study programs at
			 certain educational institutions that are not institutions of higher
			 learning.
		
	Passed the House of Representatives May 21, 2018.Karen L. Haas,Clerk
